Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0200531 Myung et al.
2.	Referring to claim 1, Myung et al. teaches a microelectronic assembly, comprising: a package substrate, (Figure 1 #100), including a core, (Figure 1 #110), having a surface; a first conductive feature, (Figure 1 the middle #120a), having a first thickness on the surface of the core, (Figure 1 #110); and a second conductive feature, (Figure 1 #120a & 160a), having a second thickness on the surface of the core, (Figure 1 #110), wherein the second thickness is different than the first thickness.

4.	Referring to claim 3, Myung et al. teaches a microelectronic assembly of claim 1, wherein the core has a thickness between 50 µm and 150 µm, (Paragraph 0007).
5. 	Referring to claim 4, Myung et al. teaches a microelectronic assembly of claim 1, wherein the core has a thickness between 60 µm and 180 µm, (Paragraph 0007).
6. 	Referring to claim 5, Myung et al. teaches a microelectronic assembly of claim 1, wherein the core has a thickness between 150 µm and 250 µm, (Paragraph 0007).
7. 	Referring to claim 11, Myung et al. teaches a microelectronic assembly of claim 1, further comprising: a die electrically coupled to the package substrate, (Figure 3).
8. 	Referring to claim 12, Myung et al. teaches a microelectronic assembly of claim 11, wherein the die is a central processing unit, a radio frequency chip, a power converter, or a network processor, (Paragraph 0051).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0200531 Myung et al.
In re Aller, 105 USPQ 233.  Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
10. 	Referring to claims 7 and 18, Myung et al. teaches a microelectronic assembly of claims 1 or 13, and a ratio of thicknesses for layers d11, d12, d13, d1, and d when compared to the total thickness of #100, (Paragraphs 0007, 0038, & 0039), but is silent and not limited to wherein the second thickness is between 15 µm and 35 µm.  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the second thickness to be between 15 µm and 35 µm because when compared the total thickness of the package substrate to be between 50-370 µm it would be obvious that the conductive layers would be a lot less than In re Aller, 105 USPQ 233.  Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,806,011 Zhang et al.
11.	Referring to claim 1, Zhang et al. teaches a microelectronic assembly, comprising: a package substrate, (Figures 1A & 2A #150/250), including a core, (Figures 1A & 2A #155/259), having a surface; a first conductive feature, (Figures 1A & 2A #231), having a first thickness on the surface of the core, (Figures 1A & 2A #155/259); and a second conductive feature, (Figures 
12.	Referring to claim 2, Zhang et al. teaches a microelectronic assembly of claim 1, wherein the second thickness, (Figures 1A & 2A #242), is greater than the first thickness, (Figures 1A & 2A #231).
13. 	Referring to claim 8, Zhang et al. teaches a microelectronic assembly of claim 1, further comprising: a plated through hole in the core, (Col. 3 Lines 39-48).
14. 	Referring to claim 9, Zhang et al. teaches a microelectronic assembly of claim 1, wherein the first conductive feature is electrically coupled to an electrical signal, (Figures 1A & 2A #231 and Col. 9 Lines 13-32).
15. 	Referring to claim 10, Zhang et al. teaches a microelectronic assembly of claim 1, wherein the second conductive feature is electrically coupled to a power plane or a ground plane, (Figures 1A & 2A #242 and Col. 7 Lines 62-64).
16. 	Referring to claim 11, Zhang et al. teaches a microelectronic assembly of claim 1, further comprising: a die electrically coupled to the package substrate, (Figures 1A & 2A #102).
17. 	Referring to claim 12, Zhang et al. teaches a microelectronic assembly of claim 11, wherein the die is a central processing unit, a radio frequency chip, a power converter, or a network processor, (Col. 2 Line 48-53).
18. 	Referring to claim 13, Zhang et al. teaches a microelectronic assembly, comprising: a package substrate, the package substrate, (Figures 1A & 2A #150/250), comprising: a core, (Figures 1A & 2A #155/259), having a surface; and a first trace having a first thickness, (Figures 1A & 2A #231), on the surface of the core, (Figures 1A & 2A #155/259); and a second trace 
19. 	Referring to claim 14, Zhang et al. teaches a microelectronic assembly of claim 13, wherein the second thickness, (Figures 1A & 2A #242), is greater than the first thickness, (Figures 1A & 2A #231).
20. 	Referring to claim 19, Zhang et al. teaches a microelectronic assembly of claim 13, wherein the first trace is electrically coupled to an electrical signal, (Figures 1A & 2A #231 and Col. 9 Lines 13-32).
21. 	Referring to claim 20, Zhang et al. teaches a microelectronic assembly of claim 13, wherein the second trace is electrically coupled to a power plane or a ground plane, (Figures 1A & 2A #242 and Col. 7 Lines 62-64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,806,011 Zhang et al. in view of U.S. Patent Application Publication No. 2013/0200531 Myung et al.
In re Aller, 105 USPQ 233.  Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        10/21/21